Case 2:20-mc-00027 Document 1-20 Filed 03/16/20 Page 1 of 3 Page ID #:189




          EXHIBIT 17
           Case 2:20-mc-00027 Document 1-20 Filed 03/16/20 Page 2 of 3 Page ID #:190

     OUR REFERENCE:                  LC/JS/EMJ/9825.148                                            S IMONS M UIRHEAD & B URTON LLP
     YOUR REFERENCE:                                                                                                                87-91 Newman Street
                                                                                                                                        London W1T 3EY
     DATE:           6 March 2020                                                                                               DX 144060 Soho Square 5

                                                                                                                                   T +44 (0)20 3206 2700
                                                                                                                                   F +44 (0)20 3206 2800
     Private and Confidential                                                                    Copy to:
                                                                                                 Los Angeles Police Department     www.smab.co.uk
     Officer Melissa Saenz
                                                                                                           st
     Southwest Community Police Station                                                          100 West 1 Street Room
     1546 West Martin Luther King Jr. Blvd.                                                      Los Angeles
     Los Angeles, C.A. 90062                                                                     CA 90012
                                                                                                 And by Email: contact.lapdonline@gmail.com




     Dear Officer Saenz,

     Claim No: QB-2018-006323
     John Christopher Depp II (“the Claimant”) v (1) News Group Newspapers Ltd; (2) Dan Wootton
     (“the Defendants”)

     We represent the Defendants in the above libel claim brought by Johnny Depp.

     The trial of the claim will take place in London’s High Court from 23 March 2020. The trial has a time
     estimate of 10 days.

     Mr Depp has served a hearsay notice (pursuant to Section 2, Civil Evidence Act 1995) in respect of
     your deposition which was taken in the USA on 18 July 2016. As you may recall, that deposition
     concerned your attendance at the residence of Johnny Depp and Amber Heard at the Eastern
     Columbia Building, Los Angeles, on the evening of 21 May 2016.

     At a pre-trial review hearing (“PTR”) in this claim on 26 February 2020, Mr Justice Nicol made an
     order that your deposition transcript would be admissible at trial as hearsay evidence. That means
     that your deposition transcript will be in evidence at the trial, and Mr Depp is seeking to rely on the
     contents of it as true.

     At the PTR, Mr Justice Nicol also made an order that (pursuant to s. 3 of the Civil Evidence Act 1995)
     the Defendants are permitted at trial to call you to be cross-examined on the contents of your
     deposition transcript. This can be done by way of video link.

     Please confirm that you will make yourself available to attend a location in Los Angeles (to be
     confirmed, but potentially at the Beverly Hills Bar Association, 9420 Wilshire Blvd 2nd Floor, Beverly
     Hills, CA 90212) to give evidence via video link. The precise time and date is also to be confirmed,
     but we may be able to make arrangements to fit this in to your available dates within the trial period
     of 23 March to 3 April.

     We would be grateful if you contact us as soon as possible so that we can discuss arrangements.
     Our email addresses are: Louis.Charalambous@smab.co.uk; Jeffrey.Smele@smab.co.uk; or
     Enfys.Jenkins@smab.co.uk. You can also contact us by calling this office on + 44 20 320 62700 and
     asking for any of the above names during UK office hours (9am – 6pm GMT).

     Please acknowledge receipt of this letter.


SIMONS MUIRHEAD & BURTON LLP IS AUTHORISED AND REGULATED BY THE SOLICITORS REGULATION AUTHORITY (629007)

A list of our Partners is open to inspection at our offices or can be found at www.smab.co.uk.
   Case 2:20-mc-00027 Document 1-20 Filed 03/16/20 Page 3 of 3 Page ID #:191
-2-

Yours faithfully,



Simons Muirhead & Burton LLP
